Citation Nr: 0830490	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  02-03 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date earlier than March 28, 
1994, for the assignment of a 70 percent disability rating 
for schizophrenia, undifferentiated type.

2.  Entitlement to an effective date earlier than March 28, 
1994, for the grant of a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from an April 2001 rating decision 
that, in pertinent part, assigned an effective date of 
March 28, 1994, for the award of TDIU benefits.  The veteran 
timely appealed for an earlier effective date.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
and his representative when further action is required.


REMAND

Intertwined Issue

In April 2001, the RO granted a 70 percent disability rating 
for schizophrenia, undifferentiated type, and awarded a TDIU, 
both effective March 28, 1994.
 
In May 2001 and in March 2002, the veteran and his 
representative submitted notices of disagreement with the 
effective date assigned for the award of a 70 percent 
disability rating for schizophrenia, undifferentiated type,

A statement of the case has not been issued with regard to 
the issue of an effective date earlier than March 28, 1994, 
for the assignment of a 70 percent disability rating for 
schizophrenia, undifferentiated type.  Hence, a remand is 
required for the issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).

The issue of entitlement to an earlier effective date for the 
assignment of a 70 percent disability rating for 
schizophrenia, undifferentiated type, is inextricably 
intertwined with the veteran's appeal for entitlement to an 
earlier effective date for the assignment of a TDIU.  
Consideration of the TDIU issue must, therefore, be deferred.  
See Moffitt v. Brown, 10 Vet. App. 214 (1997); see also 
38 C.F.R. § 4.16(a) (2007).

Hearing Request

In November 2006 and in April 2007, the veteran requested a 
hearing before a Veterans Law Judge at a local VA office with 
regard to his claims on appeal.

Pursuant to 38 C.F.R. § 20.700 (2007), a hearing on appeal 
will be granted to a veteran who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002).

Accordingly, the case is REMANDED for the following action:

1.  A statement of the case on the issue 
of entitlement to an effective date 
earlier than March 28, 1994, for the 
assignment of a 70 percent disability 
rating for schizophrenia, 
undifferentiated type should be issued.  
The Board will address this issue only if 
the veteran submits a timely substantive 
appeal.

2.  The veteran should be scheduled for a 
hearing at the RO before a Veterans Law 
Judge, with appropriate notification to 
the veteran and representative.  After a 
hearing is conducted, or if the veteran 
withdraws the hearing request or fails to 
report for the scheduled hearing, the 
claims file should be returned to the 
Board for appellate review.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




